JONES, Chief Judge.
This is an action brought under the reemployment provisions of the Selective Service Act of 1940, 50 U.S.C.A.Appendix, § 308. Plaintiff has requested a jury trial. Defendant moves to strike this' request.
It seems quite certain that the issues raised by plaintiff’s prayer for an order directing re-employment, and defendant’s defenses to this prayer are equitable in nature and not triable to a jury. Sterlitz v. Surrey Classics, D.C., 7 F.R.D. 101.
Conceding that the court can direct a jury trial of the damage issue, it also is true that once equity jurisdiction obtains the court can try all equitable and legal issues without the aid of a jury. Here the court feels that it will be able to hear and decide the damage issue as readily as a jury and this course of action will greatly expedite trial. The motion to 'strike the demand for jury trial of the damage issue will be granted.
The plaintiff advances no reasons in support of his request for an advisory jury, and the court can see no reason or need for an advisory jury. This motion will be denied.